DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-15) in the reply filed on 9/7/2022 is acknowledged.
In response to species election, Applicants made an election of subgenus group 5.  However, the election does not meet the requirement of species election set forth in the office action dated on 7/7/2022 since Applicants is required to elect one species from each of the subgenus group 1)-6).  During the telephone conversation with Shan Liao, a provisional election was made to prosecute species the following species from each of the subgenus groups: Lung cancer from 1), Normal condition from 2), Blood from 3), Cytotoxic T cell from 4), TCR from 5), and P13Kδ from 6). Affirmation of this election must be made by applicant in replying to this Office action.  
	Claims 1-20 are pending.
Claims 11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-10 and 12-15, drawn to a method for enhancing immune function of an immune cell comprising treating immune cells with PI13K inhibitor, are examined on merits.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 1/11/2022 and 4/7/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2020-003517 filed in Korea on 3/23/2020. It is noted, however, that applicant has not filed a certified copy in this application 16/833011 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carnevalli et al (J ImmunoTherapy of Cancer 6:158, 2018).
Carnevalli et al first disclose that PI3K inhibition promotes anti-tumor immunity through direct enhancing effector CD8+ T cell activity (entire document). Carnevalli et al disclose a method comprising pre-incubating purified naïve CD8+ cells from mice with PI3kα/δ inhibitor AZD8835 or CAL-101, and stimulating CD8+ T cells with αxCD3 and αxCD28 coated latex beads or anti-CD3 and anti-CD28 antibodies (figure 5 legend, page 7, left col).  The naïve CD8+ cells isolated from mice would be from the sample tissues listed in claim 7.  Carnevalli et al also teach that activation of cytotoxic T- cell by the PI3K inhibitor is dose dependent (page 7, left col and figure 6), wherein the doses of PI3k inhibitor AZD8835 used include 1 µM (figure 5).  Carnevalli et al further teach a method comprising administering the PI3k inhibitor to a tumor bearing mice, wherein the cytotoxic CD8+ T cells are activated determined by population of the T cells, expression levels of CD25, GzmB and IFNγ etc. and anti-tumor function were enhanced (page 5 and figure 2).  The dose used for such administration is 50mg/kg twice daily for 4 cycles (figure 4, legend).   Carnevalli et al also teach that tumor cells performed in the assay are CT-26, 4T1, and MC-38 cells, that are bared in mice, wherein the cells are colon and breast cancer cells (page 10 right col).  Carnevalli et al teach inhibition of PI3k improving survival rate for the tumor cell bearing mice (page 12, right col).   Carnevalli et al do not teach culturing the T cell treated with PI3K inhibitor to rebound AKT level, rebounding AKT level after PI3K inhibitor as recited in claim 1 would be inherent result since It is known that AKT is downstream factor in PI3K pathway and regulated by PI3K.  Thus, the teaching of Carnevalli et al would anticipate and be obvious over the present invention as claimed.

2.	Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bowers et al (Frontiers in Immunology, Vol 8, article 1221, published Sept 2017, IDS#1 filed on 4/7/2021).
Bowers et al teach a method comprising isolating CD8+ T cells from splenocytes, treating the T cells with CAL-101, an PI3Kδ inhibitor, at 1 or 10 µM in culture and then stimulating the T cells with CD3/CD28 antibodies beads (page 2, right col, T cell culture).  Bowers et al teach that CAL-101 primed T cells enhance immune function toward B16F10, murine melanoma cells (figure 2), which is due to generation of tumor infiltrated T lymphocyte with high CD62L and less differentiated memory phenotype (bridging page 6-7).  Bowers et al teach that the blockage also augments the antitumor activity of human CAR T cells as compared to a control (figure 4). Bowers et al do not teach the T cell treated with PI3K inhibitor to rebound AKT level, rebounding AKT level after PI3K inhibitor as recited in claim 1 would be inherent result since It is known that AKT is downstream factor in PI3K pathway and regulated by PI3K.  Thus, the teaching of Bowers et al would anticipate and be obvious over the present invention as claimed.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642